Exhibit 10.1

April 6, 2012

VIA HAND DELIVERY

Israel Rios

SciClone Pharmaceuticals, Inc.

950 Tower Lane, Suite 900

Foster City, CA 94404

 

Re:     Separation Agreement

Dear Israel:

This letter sets forth the terms of the separation agreement (the “Agreement”)
that SciClone Pharmaceuticals, Inc. (the “Company”) is offering to you to aid in
your employment transition.

1. Last Day of Employment (“Separation Date”). Your last day of employment with
the Company will be Friday, April 6, 2012 (the “Separation Date”).

2. Accrued Salary and Paid Time Off. On the Separation Date, the Company will
pay you all accrued salary, and all accrued and unused vacation earned through
the Separation Date, subject to standard payroll deductions and withholdings.
You are entitled to these payments regardless of whether or not you sign this
Agreement.

3. Severance Payments. Pursuant to the terms of your Executive Severance
Agreement from the Company dated May 4, 2010, if you timely sign and abide by
the terms of this Agreement, and allow the release contained herein to become
effective, then the Company will (i) continue your base salary in effect on your
termination date for twelve (12) months following such termination date, payable
on the Company’s ordinary payroll dates starting with the first pay date after
the Separation Date, and will be subject to standard payroll deductions and
withholdings. and (ii) will pay you a separation bonus equal to the gross amount
of $52,500.00 which is 50% of the average of the annual bonus paid for 2011 and
2012, subject to payroll deductions and withholdings (the “Bonus Severance
Payment”). The Separation Bonus Payment will be paid to you in a lump sum.

4. Section 409A Compliance. It is intended that the severance payments described
in Section 3 and Bonus Severance Payment be exempt from Section 409A of the
Internal Revenue Code under Treasury Regulations Sections 1.409A-1(b)(4) and
1.409A-1(b)(9)(iii) and will be implemented and construed in accordance
therewith to the greatest extent permitted under applicable law.

5. Health Insurance. If you are currently participating in the Company’s group
health insurance plans, to the extent provided by the federal COBRA law or, if
applicable, state insurance laws (collectively “COBRA”), and by the Company’s
current group health insurance policies, you will be eligible to continue your
group health insurance benefits after the Separation Date if you timely elect
continued group health coverage pursuant to COBRA. Such health care insurance
coverage or reimbursement of COBRA premiums shall continue until the earlier of
(i) twelve (12) months after the date of the Involuntary Termination or (ii) the
date on which the Executive commences New Employment.



--------------------------------------------------------------------------------

6. Equity Awards. The vesting of 25 % of your restricted stock units (RSU) will
take place on the first day the trading window opens after April 5, 2012 (as it
is closed on the anniversary of the grant date, April 5, 2012). Vesting of your
outstanding stock options (the “Options”) will cease on the Separation Date and
your unvested shares and RSUs shall terminate. Your Options, including your
rights to exercise any vested shares, are governed by the terms of the governing
grant agreements with the Company and the applicable equity plan, provided that
the date you may exercise your options shall be extended to the later of (a) the
date five (5) days after the Company first releases its full financial
information for the quarter ended March 30, 2012.or (b) provided you are
providing consulting services to the Company until 90 days after the end of such
consulting services for the Company.

7. No Other Compensation or Benefits. You acknowledge that, except as expressly
provided in this Agreement, you have not earned, are not entitled to, and will
not receive from the Company any additional compensation, severance, or benefits
on or after the Separation Date, except as defined in a separate Consulting
Agreement between the parties, which specifies the terms of consulting work
different than in the Executive Severance Agreement. By way of example, you
acknowledge that you have not earned and are not owed any bonus, incentive
compensation, commissions or equity, or any benefits under the Company’s ERISA
Severance Benefit Plan. You further acknowledge and agree that upon receipt of
the severance benefits set forth in Section 3, the Company will have satisfied
and extinguished any obligation it owed to you concerning severance benefits.

8. Expense Reimbursements. You agree that, within thirty (30) days after the
Separation Date, you will submit your final documented expense reimbursement
statement reflecting all business expenses you incurred through the Separation
Date, if any, for which you seek reimbursement. The Company will reimburse you
for these expenses pursuant to its regular business practice.

9. Return of Company Property. By no later than the close of business on
April 6, 2012, you shall return to the Company all Company documents (and all
copies thereof) and other Company property in your possession or control,
including, but not limited to, Company files, notes, financial and operational
information, customer lists and contact information, product and services
information, research and development information, drawings, records, plans,
forecasts, reports, payroll information, spreadsheets, studies, analyses,
compilations of data, proposals, agreements, sales and marketing information,
personnel information, specifications, code, software, databases,
computer-recorded information, tangible property and equipment (including, but
not limited to, computers, facsimile machines, mobile telephones, servers),
credit cards, entry cards, identification badges and keys; and any materials of
any kind which contain or embody any proprietary or confidential information of
the Company and all reproductions thereof in whole or in part and in any medium.
You agree that you will make a diligent search to locate any such documents,
property and information within the timeframe referenced above. In addition, if
you have used any personally owned computer, server, or e-mail system to
receive, store, review, prepare or transmit any confidential or proprietary
data, materials or information of the Company, then within five (5) business
days after the Separation Date, you must provide the



--------------------------------------------------------------------------------

Company with a computer-useable copy of such information and then permanently
delete and expunge such confidential or proprietary information from those
systems without retaining any reproductions (in whole or in part); and you agree
to provide the Company access to your system, as requested, to verify that the
necessary copying and deletion is done. Your timely compliance with the
provisions of this paragraph is a precondition to your receipt of the severance
benefits provided hereunder.

10. Proprietary Information Obligations. You acknowledge and reaffirm your
obligations under your signed Employee Proprietary Information Agreement, a copy
of which is attached hereto as Exhibit A for your reference.

11. Confidentiality. The provisions of this Agreement shall be held in strictest
confidence by you and the Company and shall not be publicized or disclosed in
any manner whatsoever; provided, however, that: (a) you may disclose this
Agreement to your immediate family; (b) the parties may disclose this Agreement
in confidence to their respective attorneys, accountants, auditors, tax
preparers, and financial advisors; (c) the Company may disclose this Agreement
to fulfill standard or legally required corporate reporting or disclosure
requirements; and (d) the parties may disclose this Agreement insofar as such
disclosure may be necessary to enforce its terms or as otherwise required by
law. In particular, and without limitation, you agree not to disclose the terms
of this Agreement to any current or former employee, consultant or independent
contractor of the Company.

12. Nondisparagement. You agree not to disparage the Company, and the Company’s
officers, directors, employees, shareholders and agents, in any manner likely to
be harmful to them or their business, business reputation or personal
reputation, and the Company agrees to direct its directors and officers not to
disparage you in any manner likely to be harmful to your business or personal
reputation; provided that all parties may respond accurately and fully to any
request for information if required by legal process.

13. No Admissions. The promises and payments in consideration of this Agreement
shall not be construed to be an admission of any liability or obligation by
either party to the other party, and neither party makes any such admission.

14. Release of Claims.

(a) General Release. In exchange for the consideration provided to you under
this Agreement to which you would not otherwise be entitled, you hereby
generally and completely release the Company, and its affiliated, related,
parent and subsidiary entities, and its and their current and former directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, insurers, affiliates, and assigns (collectively, the “Released
Parties”) from any and all claims, liabilities and obligations, both known and
unknown, that arise out of or are in any way related to events, acts, conduct,
or omissions occurring prior to or on the date you sign this Agreement
(collectively, the “Released Claims”).

(b) Scope of Release. The Released Claims include, but are not limited to:
(i) all claims arising out of or in any way related to your employment with the
Company, or the termination of that employment; (ii) all claims related to your
compensation or benefits from the Company, including salary, bonuses,
commissions, vacation, expense reimbursements, severance



--------------------------------------------------------------------------------

pay, fringe benefits, stock, stock options, or any other ownership, equity, or
profits interests in the Company; (iii) all claims for breach of contract,
wrongful termination, and breach of the implied covenant of good faith and fair
dealing; (iv) all tort claims, including claims for fraud, defamation, emotional
distress, and discharge in violation of public policy; and (v) all federal,
state, and local statutory claims, including claims for discrimination,
harassment, retaliation, attorneys’ fees, or other claims arising under the
federal Civil Rights Act of 1964 (as amended), the federal Americans with
Disabilities Act of 1990, the federal Age Discrimination in Employment Act of
1967 (as amended) (the “ADEA”), the California Labor Code (as amended), and the
California Fair Employment and Housing Act (as amended).

(c) Excluded Claims. Notwithstanding the foregoing, the following are not
included in the Released Claims (the “Excluded Claims”): (i) any rights or
claims for indemnification you may have pursuant to any written indemnification
agreement with the Company to which you are a party or under applicable law;
(ii) any rights which are not waivable as a matter of law; and (iii) any claims
for breach of this Agreement. In addition, nothing in this Agreement prevents
you from filing, cooperating with, or participating in any proceeding before the
Equal Employment Opportunity Commission, the Department of Labor, the California
Department of Fair Employment and Housing, or any other government agency,
except that you acknowledge and agree that you hereby waive your right to any
monetary benefits in connection with any such claim, charge or proceeding. You
represent and warrant that, other than the Excluded Claims, you are not aware of
any claims you have or might have against any of the Released Parties that are
not included in the Released Claims.

(d) ADEA Waiver. You acknowledge that you are knowingly and voluntarily waiving
and releasing any rights you may have under the ADEA (the “ADEA Waiver”), and
that the consideration given for the ADEA Waiver is in addition to anything of
value to which you are already entitled. You further acknowledge that you have
been advised, as required by the ADEA, that: (i) your ADEA Waiver does not apply
to any rights or claims that may arise after the date that you sign this
Agreement; (ii) you should consult with an attorney prior to signing this
Agreement (although you may choose voluntarily not to do so); (iii) you have
Forty-Five (45) days to consider this Agreement (although you may choose
voluntarily to sign it earlier); (iv) you have seven (7) days following the date
you sign this Agreement to revoke the ADEA Waiver (by providing written notice
of your revocation to the Company’s CEO); and (v) the ADEA Waiver will not be
effective until the date upon which the revocation period has expired, which
will be the eighth day after the date that this Agreement is signed by you
provided that you do not revoke it (the “Effective Date”).

15. Waiver of Unknown Claims. In giving the releases set forth in this
Agreement, which include claims which may be unknown to you at present, you
acknowledge that you have read and understand Section 1542 of the California
Civil Code which reads as follows: “A general release does not extend to claims
which the creditor does not know or suspect to exist in his or her favor at the
time of executing the release, which if known by him or her must have materially
affected his or her settlement with the debtor.” You hereby expressly waive and
relinquish all rights and benefits under that section and any law or legal
principle of similar effect in any jurisdiction with respect to your release of
claims herein, including but not limited to the release of unknown and
unsuspected claims.



--------------------------------------------------------------------------------

16. Representations. You hereby represent that you have been paid all
compensation owed and for all hours worked, you have received all the leave and
leave benefits and protections for which you are eligible pursuant to the
federal Family and Medical Leave Act, the California Family Rights Act, or
otherwise, and you have not suffered any on-the-job injury for which you have
not already filed a workers’ compensation claim.

17. Miscellaneous. This Agreement, including its exhibits, constitutes the
complete, final and exclusive embodiment of the entire agreement between you and
the Company with regard to the subject matter hereof. It is entered into without
reliance on any promise or representation, written or oral, other than those
expressly contained herein, and it supersedes any other agreements, promises,
warranties or representations concerning its subject matter. This Agreement may
not be modified or amended except in a writing signed by both you and a duly
authorized officer of the Company. This Agreement will bind the heirs, personal
representatives, successors and assigns of both you and the Company, and inure
to the benefit of both you and the Company, their heirs, successors and assigns.
If any provision of this Agreement is determined to be invalid or unenforceable,
in whole or in part, this determination shall not affect any other provision of
this Agreement and the provision in question shall be modified so as to be
rendered enforceable in a manner consistent with the intent of the parties
insofar as possible under applicable law. This Agreement shall be construed and
enforced in accordance with the laws of the State of California without regard
to conflicts of law principles. Any ambiguity in this Agreement shall not be
construed against either party as the drafter. Any waiver of a breach of this
Agreement, or rights hereunder, shall be in writing and shall not be deemed to
be a waiver of any successive breach or rights hereunder. This Agreement may be
executed in counterparts which shall be deemed to be part of one original, and
facsimile and scanned image copies of signatures shall be equivalent to original
signatures.



--------------------------------------------------------------------------------

If this Agreement is acceptable to you, please sign and date below within
Forty-Five (45) days after your receipt of this Agreement, but in no event prior
to the Separation Date, and then send me the fully signed Agreement. The
Company’s offer contained herein will automatically expire if we do not receive
the fully signed Agreement from you within this timeframe.

We wish you the best in your future endeavors.

Sincerely,

 

SCICLONE PHARMACEUTICALS, INC. By:  

/s/     F. Blobel

  Friedhelm Blobel, Ph.D.   President and Chief Executive Office

Exhibit A — Employee Proprietary Information Agreement

 

UNDERSTOOD AND AGREED:

/s/ Israel Rios

Israel Rios, M.D. April 6, 2012 Date



--------------------------------------------------------------------------------

EXHIBIT A

EMPLOYEE PROPRIETARY INFORMATION AGREEMENT